                   Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 1 of 7
                                                                                                          FILED
                                                                                                           AUO 052018

                                       "NiTED States District CouRiioS&RlCTofc&ft
                                                             tor the

                                                Norlhern District of California

                  United States ofAmerica
                             V.


          JOSHUA THOMAS WENTWORTH.                                      Case No. i»i^\ ^                            11 ^Lp ^rY\ I
                       a.k.a., Worm,




                        Defenda}U(s)


                                             CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is tnie to the best ofmy kn|owlcdge and belief
On orabout the date(s) of                 May 12,2019                  in the county of               Humboldt                in the

     Northern        District of         California        , the dcfcndant(s) violated:
           Code Section                                                   Offense Description
18 U.S.C. 922(g)(1)                         Felon In Possession of Firearm




        This criminal complaint is based on these facts:
See attached Affidavit of Timothy J. Dykman, Special Agent, Federal Bureau of Investigation




        sf Contuiued on the attached sheet


                                                                                          Complaiiiiant's signa
   Approved as to form                                                         Timothy J. Dykrrlan, FBI Special Agent
                          AUSA Patiick K. O'Brien                               ^          Primed name and title

Sworn to before me and signed in ray presence.


Date: bIrlZoH
City and state;                    McKlnleyville, CA
                                                                        ^[fh
                                                                        1 /'                 Judge   's signature

                                                                        /Hqporable Robert M. II man, U.S.
                                                                                          Printed iame and title
                                                                                                                    Magistrate Judge
Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 2 of 7
Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 3 of 7
Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 4 of 7
Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 5 of 7
Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 6 of 7
Case 3:19-cr-00388-CRB Document 1 Filed 08/05/19 Page 7 of 7
